                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JONATHAN W. BOHN,

                Plaintiff,

         v.                                            Case No. 17-cv-1292-JPG-RJD

 FEDERAL BUREAU OF PRISONS, LT.
 DUGDALE and DR. SEARS,

                Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that all claims against defendant Federal

Bureau of Prisons are dismissed with prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed

without prejudice:

   •   Count 1: Eighth Amendment deliberate indifference claim against Lt. Dugdale for
       confining Plaintiff in a suicide watch cell that contained a razor blade; and

   •   Count 2: Eighth Amendment deliberate indifference claim against Dr. Sears for
       confining Plaintiff in a suicide watch cell that contained a razor blade.

DATED: April 22, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
